Opinion issued December 13, 2012




                                        In The
                                Court of Appeals
                                       For The
                           First District of Texas
                                    ____________

                                NO. 01-10-00339-CR
                                  ____________

                   KENDRICK EARL EDWARDS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 04-DCR-039842
                           MEMORANDUM OPINION
      Appellant Kendrick Earl Edwards pleaded not guilty to the felony offense of

aggravated robbery. See TEX. PENAL CODE ANN. § 29.03 (West 2011). The jury

found appellant guilty and the trial court assessed punishment at confinement for

forty-five years. The trial court certified that this is not a plea bargain case and the
appellant has the right to appeal. A timely notice of appeal was not filed, but the

Court of Criminal Appeals granted appellant permission for an out-of-time appeal,

and appellant appealed.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         In his pro se response, appellant argues that the evidence is insufficient to

support his conviction, that an incorrect burden of proof was applied, and that the

state failed to prove a firearm was used during the commission of the offense. He

also argues that Fort Bend County’s jury selection process was unconstitutional

and that the trial judge failed to properly instruct the jury. Further, he argues that

                                           2
his trial counsel was ineffective for various reasons. In addition, he argues that his

consent form was obtained involuntarily and in violation of the U.S. Constitution.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same);

Mitchell, 193 S.W.3d at 155 (reviewing court determines whether arguable

grounds exist by reviewing entire record). An appellant may challenge a holding

that there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Appellant’s motion to take counsel on voir dire is dismissed as moot.

Attorney Calvin Parks must immediately send the notice required by Texas Rule of



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Appellate Procedure 6.5(c) and file a copy of the notice with the Clerk of this

Court. See TEX. R. APP. P. 6.5(c).

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4